DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/198,611, 16/181,687, 16/726,765, and 16/730,754, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior applications do not provide support for the cargo store located laterally outside the passenger compartment. Although the figures of such documents depict a section that could be construed as such, there is no specific disclosure indicating this feature. Without any description, the depicted feature may be the cargo store or some other components, such as a 
Further, the prior documents do not provide for any of the claimed sizes of the aircraft itself (e.g. maximum passenger capacity).
Accordingly, the effectively filing date of the instant application is 17 September 2021.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because it includes implicit phraseology (e.g. “exemplary”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “substantially” and “about” in claims 5-9 and 15-19 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, the stacking of “substantially” and “about” renders further confusion to the bounds of the ranges of values given. For example, “about” 500 passengers could potentially refer to within 10 (490-510 passenger). However, “substantially” could potentially be regarded as within 10 itself, rendering a total of within 20 (480-520). Likewise, “about” a certain height may refer to within 5 feet, with “substantially” also being with 5 feet. This would render a maximum height within 25-45 feet, however it would also potentially render a total minimum height of only 5 feet, which renders doubt as to the construction and layout disclosed. The disclosure does not provide any reasonable bounds to the overall ranges, thus the claims are providing unclear ranges in combination with other unclear ranges.

Claim 6 is dependent upon itself.
Similarly for claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2018/0001999) in view of Gallant et al. (US 2014/0175215).

Regarding independent claims 1 and 11:
Page discloses an aircraft (and implicitly its method of manufacture, which “locates” the components) comprising:
a blended wing body (as seen in Fig 2A);
a single deck (as seen in Fig 2B) within the body, the deck including:
	a passenger compartment (125) located in a lateral middle portion of the body (as seen in Fig 2A); and
a landing gear including:
	at least a nose gear (105b); and
	at least a main gear (105a) located substantially aft of the single deck (as seen in Figs 2A-B), one or more of the gear occupying a gear housing that overlaps with a plane coincident with at least a portion of the deck (as seen in Fig 2B, the landing gear, when retracted, are within spaces that are overlapping with the deck).
Page does not disclose at least a cargo store laterally outside of the passenger compartment.
Gallant teaches a blended wing aircraft having cargo holds (16a-b) laterally outside the passenger compartment to allow optimum use of the internal volume of a flying wing, thus allowing the flying wing a slender profile to increase its performance ([0012]).


Regarding claims 2 and 12:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses a cockpit located above the nose gear and the plane (as seen in Fig 2B).

Regarding claims 3, 4, 13, and 14:
The discussion above regarding claims 1 and 11 is relied upon.
Page as modified renders the cargo stores in the wing, in a transitional section (as seen in Gallant, Figs 1 and 2).
Page discloses a blended wing body aircraft. A blended wing bodyhas an indistinguishable demarcation between the fuselage and wing. Page also depicts the passenger section comprising much of the “fuselage” portion. Further, Gallant discloses an “all wing” aircraft, which is an aircraft that lacks a distinct fuselage, with the cargo holds outside of the passenger compartment. Accordingly, the cargo stores, as provided by Gallant, would be within the wing and a transition area, due to the nature of blended body aircraft having indistinct dividing lines between the fuselage and wing and the passenger compartment taking up much of the fuselage portion of Page.

Regarding claims 5 and 15:

Page discloses a seating capacity within a range of 5 and 500 passengers (Fig 2A depicts 104 seats – six groups of nine, and two groups each of eight, six, five, three, two, and one).

Regarding claims 6-9 and 16-19:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses a passenger capacity of 104, but does not disclose 120-300, or the aircraft having a maximum center body depth of 15-35 feet, wingspan of 125-225 feet, or a length of 50-150 feet.
One of ordinary skill recognizes that aircraft come in many sizes, from small private aircraft holding ~10 passengers (e.g. Gulfstream G280) to small regional aircraft holding ~50 passengers (e.g. Bombardier CRJ 200) to transcontinental/transoceanic aircraft holding ~240-300 passengers (e.g. Boeing 787 variants) to superjumbo aircraft holding ~850 passengers (Airbus A380). Accordingly, aircraft dimensions would be scaled accordingly to provide these desired capacities (larger capacities generally require longer/wider aircraft to accommodate passenger space and to create the additional lift to accommodate the weight). Further, airport facilities are generally size-constrained due to layouts and the necessary equipment to load/unload, refuel, etc., and aircraft dimensions must be scaled in such a manner to enable them to fit within the confined spaces available (e.g. at the gates).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Page to provide the claimed capacities and dimensions in order to carry the desired number of passengers for the desired routes (e.g. medium or long-haul flights), while also accounting for constrained spacing at airport facilities, In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 10 and 20:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses the body having a thickness to chord ratio configured for transonic flight (the body is relatively long and thin, a small thickness for a large chord, which produces a relatively low thickness to chord ratio to aid flight at higher speeds by delaying the formation of shocks at transonic speeds).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619